GOLDTH WAITE; J.
1. There can be no question, we presume, that every Superior tribunal must necesssarily possess some means to require obedience to its legitimate mandates, from all subordinate and inferior jurisdictions. Without such means, the relation of superior and subordinate never could be sustained.
. The authorities cited on behalf of the motion are conclusive, that in such a case as the petition discloses the writ of mandamus must be allowed, if the refusal is persisted in.
2. It is, not usual, however, to issue the writ in the first instance on Ex parte statements; the person supposed to be in default, is generally required to show cause why the writ of mandamus should not issue; and it is only when no sufficient cause is shown, that the writ follows the rule as a matter of course.
S. The learned Chancellor, when he refused to carry out the mandate of this Court, seems to have been influenced by an impression, that the judgment was not only erroneous, but also, that this Court possesses the power to correct its errors at a subsequent time. It is very certain that, after the Court has adjourned, its judgments, however erroneous, are incapable of revision, except for mere clerical defects and omissions. (Ex parte Sibbald, 12 Peters 492.) As the error, if one has been committed, is remediless, this consequence follows — when the direction contained in the mandate of the superior to the inferi- or Court is pi-ecise and unambiguous, it is the duty of the subordinate tribunal, to carry it into execution. And it ought not to decline obedience upon the supposition, that the superior Court has inadvertantly or otherwise committed an error.
The rule to show cause must be allowed on the facts disclosed by the petition.
We are perfectly satisfied, that the Chancellor, in refusing to carry into effect the mandate of this Court, has been conscien-ciously impressed with the belief, that the Court had fallen into *523an error; but a very slight examination must satisfy him that it is not his tribunal, which by law is invested with the revising power. And if this Court can, in the present .case be directed by him to re-examine its decision, made after a most deliberate investigation, the same may occur in evéry other case.
Although it is entirely unnecessary to support a mandate which we have no power to recall, it is at all times most satisfactory to us, to be able to show what we consider to be sufficient reasons for the judgment, which we then considered and now believe to be correct.
The answers of all of the defendants, asseit that letters of administration with the will annexed, were granted in April, 1834 ; that the estate was finally settled, and the assets paid over to the widow of the deceased, as his sole legatee, long before the commencement of the suit to set aside the will. It is very improbable therefore, that the rights of any creditors have been or could be impaired. In addition to this, if any special debts exist, binding on the heir, they may yet be sued, if they have assets by descent. If the administrators had in truth, as they aver, finally settled the estate with the Orphan’s Court, and paid over the assets under the direction of that Court, to one then supposed to be entitled; it is, to say the least of it, questionable, whether that Court could entertain any further jurisdiction over the subject matter.
The title of the widow of the deceased, to her property, obtained by fair course of settlement with the administrator, could not be impeached or divested by a Court of law, even, if any one of the complainants could make title, except through the administrator. These reasons seemed to us, and yet seem to be conclusive, that the equity of the case could alone be reached by declaring Glasscock and Wife, as trustees, with respect to the property of the. decedent, for those entitled to distribution.
The Chanceller seems to be of opinion, that there is no prayer for general relief, and therefore, that relief should have extended no farther than to set aside the will, and leave the parties to get at their rights as they could. It has already been shown, that their rights could only be reached in equity, therefore they were to be informed, that they had not asked for enough ; what they had asked for would be given to them, and the remainder of *524their rights would be accorded, whenever they filed another bill. But there is no magic in the words, and for such other and further relief, as may seem agreeable to equity and good conscience. The prayer of the bill, which is thought to be so constructed as to only authorise the specific relief previously asked for, is in these words, and that the matters and things in the premises may be heard and determined, on the principles of equity.
We have thus, with some labor endeavored to remove doubts, which we believe, have been- most honestly entertained, but we hope, that hereafter it will not be supposed, that our decisions are inadvertently made.
We may remark further, that we have considered this case solely on the assertions of the petition; if the action of the Court of Chancery was refused on the specific action required by the complainants, it may be questionable, whether the Court of Chancery was not correct in thus refusing. We do not give any opinion on this matter at present, but it will be seen, that the decree only extends to distribution, as in case of intestacy.